Citation Nr: 1456125	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  13-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right thumb and wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to December 1945 and from December 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Chicago, Illinois.

In September 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge held at the RO.  The Veteran also testified before a Decision Review Officer at a personal hearing at the RO in June 2013.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current right thumb and wrist disability consists of a sprain of the first metacarpal trapezial joint of the right thumb; the sprain of the first metacarpal trapezial joint of the right thumb did not manifest in active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right thumb and wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the June 2013 Decision Review Officer (DRO) hearing, the hearing officer discussed with the Veteran additional evidence necessary to substantiate the claims.  Likewise, during the September 2014 Board hearing, the undersigned identified the evidence necessary to establish his claim and suggested evidence that the Veteran might obtain and submit to substantiate his claim.  The Veteran's testimony establishes that he understood the criteria for service connection, that he understood how to establish service connection, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either of the hearings.  The Board finds that, consistent with Bryant, the hearing officer and the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued an October 2011 letter which advised the Veteran of the criteria for service connection.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded a VA examination pertinent to the claim on appeal in October 2011.  The examination and opinion are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged any deficiency in the examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  The Veteran's disability (sprain of a thumb joint) is not listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do not apply.

Because the presumptive provisions above do not apply, the Board will address the evidence in the context of direct service connection.  Here, the Veteran has identified an injury to his wrist that is documented in a December 1944 notation ("Pain in rt wrist & headache") in his service treatment records.  An in-service injury to his right wrist or hand has been established.  In addition, the October 2011 VA examiner diagnosed the Veteran with a current disability of the right thumb or wrist, specifically sprain of the first metacarpal trapezial joint of the right thumb.  Therefore, the only remaining element is a causal nexus between the Veteran's active service and his current headache disorder.  See Shedden, 381 F.3d at 1167.  

In determining whether the evidence is sufficient to grant the Veteran's claim, the Board has considered the Veteran's June 2013 DRO hearing testimony and his September 2014 Board hearing testimony.  In his testimony, he expressed his lay opinion that the current condition is related to the December 1944 in-service injury.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to determine the etiology of a medical condition that typically requires medical training and/or diagnostic testing to diagnose and clinically evaluate.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his right thumb condition, particularly where he engaged in years of manual labor and many decades passed between the in-service injury and the diagnosis of his current disability.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his sprain of the first metacarpal trapezial joint of the right thumb is not competent evidence in the circumstances of this case.

Unfortunately, the only medical evidence directly addressing whether there is an etiological relationship between the Veteran's current disability and his active service is the negative opinion of the October 2011 VA examiner.  The VA examiner explained his rationale, including a comparison of the location of the current disability with the location of the in-service injury, the long period between service and the first diagnosis of the disability, and the fact that the current disability is consistent with the aging process.  The Board finds the October 2011 VA examiner's opinion is based upon accurate facts and contains a well-reasoned opinion, therefore the Board assigns the opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In evaluating the VA examiner's opinion, the Board notes that the few mentions of hand, wrist, or thumb pain in his post-service treatment records support the VA examiner's rationale.  For instance, a December 2003 VA treatment note indicates that the Veteran had "3 days of right wrist pain/swelling" and that he previously had similar symptoms "lasting approx. 1 week."  A January 2004 VA treatment note documents that the "Wrist pain resolved" and indicates that the symptom may have been associated with medication.  Subsequent VA treatment records contain no similar notations of right wrist, thumb, or hand pain.  Earlier VA treatment records also fail to document complaints of any persistent or recurring right wrist, thumb, or hand pain.

There is no favorable medical evidence regarding an etiological relationship between the Veteran's current disability and the in-service injury.  In finding that the greater weight of the evidence is against the Veteran's claim, the Board relies on the October 2011 VA examiner's opinion and on the long period between the in-service injury and the diagnosis of the current disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).  Given the record currently before the Board, the Board will deny the claim.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a right thumb and wrist disability is denied.


ORDER

Entitlement to service connection for a right thumb and wrist disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


